


110 HR 2725 IH: Alarm Customer VOIP Notification Act

U.S. House of Representatives
2007-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2725
		IN THE HOUSE OF REPRESENTATIVES
		
			June 14, 2007
			Mr. Engel (for
			 himself and Mr. Stearns) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To require the Federal Communications Commission to adopt
		  regulations to protect subscribers to Internet protocol telephone services
		  concerning the use of such services with alarm, security, and personal
		  emergency response systems.
	
	
		1.Short titleThis Act may be cited as the
			 Alarm Customer VOIP Notification Act
			 of 2007.
		2.Regulations
			 required
			(a)Commission
			 Proceeding RequiredWithin 45
			 days after the date of enactment of this Act, the Federal Communications
			 Commission shall commence a rulemaking to adopt regulations that will protect
			 subscribers to VOIP services who utilize alarm, security, or personal emergency
			 response systems in conjunction with VOIP services.
			(b)Minimum Contents
			 of RegulationsThe rules
			 required by this section shall ensure that subscribers to VOIP service are
			 informed by clear and conspicuous disclosure by a VOIP service provider and by
			 a manufacturer of VOIP equipment in all sales and instructional materials, and
			 again before installation or number activation, of the steps the subscribers
			 need to take to maintain the proper functioning of any alarm, security, or
			 personal emergency response system that the subscriber intends to utilize in
			 conjunction with VOIP service to provide monitoring services. Such steps shall
			 include that each such customer should—
				(1)arrange with his
			 or her emergency response system provider, if any, to test such system after
			 installation;
				(2)notify his or her
			 emergency response system provider as soon as the VOIP service is installed;
			 and
				(3)maintain a 24-hour
			 battery backup for customer premises equipment installed in connection with the
			 VOIP service in order for the signaling of such system to function in the event
			 of a power outage.
				(c)DefinitionsFor purposes of this section:
				(1)VOIP
			 serviceThe term VOIP service means a service
			 that—
					(A)provides real-time
			 voice communications transmitted through end user equipment using Internet
			 protocol, or a successor protocol, for a fee or without a fee;
					(B)is offered to the
			 public, or such classes of users as to be effectively available to the public
			 (whether part of a bundle of services or separately); and
					(C)has the capability
			 to originate traffic to, or terminate traffic from, the public switched
			 telephone network.
					(2)Emergency
			 response systemThe term
			 emergency response system means an alarm or security system, or
			 personal security or medical monitoring system, that is connected to an
			 emergency response center by means of a telecommunications carrier or VOIP
			 service provider.
				(3)Emergency
			 response centerThe term
			 emergency response center means an entity that monitors
			 transmissions from an emergency response system.
				
